                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                    WESTERN DIVISION
                                  FILE NO. 5:18-CV-488-D

 TRACY SEMPOWICH,

                      Plaintiff,
                                                        ORDER GRANTING JOINT
 v.                                                       MOTION TO MODIFY
                                                           DISCOVERY PLAN
 TACTILE SYSTEMS TECHNOLOGY,
 INC. d/b/a TACTILE MEDICAL,

                      Defendant.


            This Matter coming before the Court on the parties' Joint Motion to Modify Discovery

Plan, and the Court having been advised in the premises, it is hereby ORDERED that the

Discovery and Dispositive Motion Briefing Schedule set in this case in the Parties' Joint Report

Of Rule 26(f) [DE 15] and the Court's Scheduling Order [DE 16] are modified as follows:

      (1)    Supplemental written discovery responses shall be served on or before July 1, 2019;

      (2)    Disclosure of initial expert reports due on or before July 15, 2019;

      (3)    Disclosure ofresponsive expert reports due on or before August 12, 2019;

      (4)    Rebuttal expert reports due on or before August 26, 2019;

      (5)     The close of all fact and expert discovery is hereby reset to September 16, 2019;

      (6)     The deadline for filing of potentially dispositive motions is hereby reset to October 21,

              2019.

                SO ORDERED. This _s__ day of June 2019.




                                                                 JAiEs ~ B~~ER        III
                                                                 United States District Judge
